Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seko (JP-2008061608-A with machine translation).
Regarding claims 1 – 3 and 5, Seko teaches a method of creating a thickening composition used to increase the viscosity of water [Paragraph 0001].  Seko does this by mixing a polysaccharide thickening agent (xanthan gum) with a starch decomposition product (dextrin) to create a powder.  The powder is then sprayed with an alginate solution (an alginic acid salt). When the alginate solution comes into contact with the dextrin powder, a single binding liquid is formed.  This creates a polysaccharide 
The xanthan gum/alginate composition has increased dissolvability [Paragraph 0007].  Adding dextrin with a dextrose equivalent (DE) of not more than 5 increases the dissolvability further [Paragraphs 0019, 0031].  Therefore, it would have been obvious to have used a dextrin with a DE of not more than 5 to create the thickening composition of the invention to improve the dispersibility in water.
Regarding claim 4, Seko teaches the combining of 66.7g dextrin and 7.5g alginate resulting in a ratio of 8.9 parts dextrin to 1 part alginate [Paragraph 0024].

Response to Arguments
Applicant’s arguments, see pages 5 – 9 of the remarks, filed May 21st, 2021, with respect to rejection of claims 1 – 5 under 35 USC § 112 have been fully considered and are persuasive.  The rejection of claims 1 - 5 has been withdrawn. 
Applicant's arguments filed May 21st, 2021 have been fully considered but they are not persuasive.
The applicant argues that a feature of claims 1 – 5 is to use a starch decomposition product in one or more binder liquids.  In contrast, Seko merely discloses mixing polysaccharide thickener and dextrin (before contact with a binder liquid), and nowhere discloses using dextrin in the binder liquid. As stated by the Examiner, in Seko, the object on which the alginate solution is sprayed on is a powder containing dextrin (and xanthan gum).
In response to applicant's argument that the reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the order of steps) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  The dextrin does not have to be in a binding liquid before being introduced to the alginate solution.  When the alginate solution is sprayed onto the dextrin powder, the dextrin will be dissolved into the alginate solution creating a binding liquid.  Because xanthan gum (as a thickener) is also present, a granulated polysaccharide thickener is made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791